DETAILED ACTION
Applicant’s response, filed 14 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Status of Claims
Claims 1-67 and 77 are cancelled.
Claims 98-99 are newly added.
Claims 68-76 and 78-99 are pending.
Claims 89-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 July 2021.
Claims 68-76, 78-88, and 98-99 are rejected.
Claim 86 is objected to

Priority
The effective filing date is 18 May 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the cited references have been considered by the examiner.

Drawings
The objection to the drawings received 17 March 2021 in the Office action mailed 14 Jan. 2022 has been withdrawn in view of the replacement drawing sheets received 14 June 2022.

Claim Objections
The objection to claims 68 and 72 in the Office action mailed 14 Jan. 2022 has been withdrawn in view of claim amendments received 14 June 2022.
Claim 86 is objected to because of the following informalities. This objection is previously recited.
Claim 86 recites “…selected from the group consisting of…adoptive T cell therapy, targeted therapy and combination thereof”, which is a grammatical error and should include a comma following the penultimate member of the list such that the claim recites “…selected from the group consisting of…adoptive T cell therapy, targeted therapy, and any combination thereof”.
Appropriate correction is required.

Applicant is advised that should claim 75 be found allowable, claim 98 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). This warning is newly recited and necessitated by claim amendment.

Response to Arguments 
Applicant's remarks filed 14 June 2022 have been fully considered but they do not present any arguments regarding the claim objections.

Claim Interpretation
Claim 68 recites “…analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome and wherein each window is a genomic interval…”. Under the broadest reasonable interpretation of the claim, the multiple windows of claim 68 are not required to be a genomic interval of the genomic intervals previously recited in the claim, and the claim requires analyzing the genomic intervals in multiple (i.e. at least two) windows. Therefore a window of the multiple window can be a genomic interval of the genomic intervals or a different genomic interval.  
Claims 71-72 recite “…determining, based on the comparison, that the cfDNA fragmentation profile in the subject is more variable than the reference cfDNA fragmentation profile” and “…determining, based on the comparison, that the reference cfDNA fragmentation profile in the subject is less than or equally variable to the reference cfDNA fragmentation profile”, respectively. Applicant’s specification at pg. 34 lines 7-10 discloses the fragmentation size of cfDNA in cancer-derived cfDNA molecules may be more variable in size than cfDNA from non-cancer cells; therefore, the cfDNA fragmentation profile being more, less than, or equally variable to the reference cfDNA fragmentation profile is interpreted to mean the sizes of the cfDNA fragments are more, less than, or equally variable to the sizes of the cfDNA in the reference. 

Claim Rejections - 35 USC § 112(a)
The rejection of claim 77 under 35 U.S.C. 112(a) in the Office action mailed 14 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 June 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 68-76, 78-88, and 98-99 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously recited
Claim 68, and claims dependent therefrom, recite “A system…comprising: a memory including executable instructions; and a processor configured to execute the executable instructions and cause the system to: process cfDNA fragments…into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments….”. Applicant’s specification at pg. 28 line 28 to pg. 29, line 3 discloses an R package was used to analyze the fragment lengths of the cfDNA molecules, remove duplicate cfDNA fragments, and remove read pairs for which neither read pair contained the mutated base at the given position. Applicant’s specification at pg. 31, lines 13-16 discloses that an R package was used to perform feature selection to distinguish healthy from cancer patients using the fragmentation profiles, and at pg. 33, lines 5-16 that all statistical analyses was used performing using various R packages. However, Applicant’s specification does not disclose using an R package, or a system comprising a memory and processor, for processing cfDNA fragments obtained from a sample into sequencing libraries and subjecting the sequences into whole genome sequencing. Instead, Applicant’s specification only sets forth that certain known R packages were used to carry out certain steps in the analyses, but does not provide support for a system comprising a memory and processor capable of processing cfDNA fragments into sequencing libraries and then performing whole-genome sequencing on the sequencing libraries.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recites “A system…comprising: a memory including executable instructions; and a processor configured to execute the executable instructions and cause the system to: process cfDNA fragments…into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments….” recited in claim 68, and claims dependent therefrom, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 14 June 2022 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that Applicant’s specification discloses various software packages, and one of ordinary skill in the art would recognize that in order to run various software packages would require a system comprising a memory and processor, and the use of various software packages for the analysis of cfDNA would include “executable instructions” and a processor would be utilized “to execute the executable instructions” (Applicant’s remarks at pg. 7, para. 7 to pg. 9, para. 2). Applicant further cites various software packages for processing sequencing data disclosed in Applicant’s specification (Applicant’s remarks at pg. 8, para. 1 to pg. 9, para. 1). Applicant further remarks that the teachings in the instant disclosure, and the general knowledge of the state of the art at the time of filing, a skilled worker in the field would have reasonably understood and concluded possession of the instantly claimed invention by Applicant (Applicant’s remarks at pg. 9, para. 1 to pg. 10, para. 2).
This argument is not persuasive. Applicant cites various software packages, including software for calling variants in sequencing data (e.g. CASAVA), software for aligning sequences (e.g. NovaAlign), and software for analyzing fragment lengths (e.g. Rsamtools, Genomic Alignments). However, it was not alleged that Applicant’s specification does not provide support for a processor and memory including executable instructions for processing already sequenced cfDNA fragments. Rather, Applicant’s specification does not provide support for a system comprising a processor and memory configured to “process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; subject the sequencing libraries to whole genome sequencing…”. Instead, Applicant’s specification discloses that sequencing libraries may be prepared using the NEBNext DNA Library Prep Kit (pg. 27, line 27 to pg. 28 line 8) and the sequencing may be performed using a sequencer (e.g. Illumina HiSeq 2000/2500) (pg. 28, lines 9-15). As such, Applicant’s specification does not provide support for a processor configured to assemble sequencing libraries and perform whole genome sequencing on the sequencing libraries.  

Claim Rejections - 35 USC § 112(b)
The previous rejections of claims 68, and claims dependent therefrom, in para. [032] and of claim 82 in para. [037] under 35 U.S.C. 112(b) in the Office action mailed 14 Jan. 2022 have been withdrawn in view of claim amendments received 14 June 2022.
The rejection of claim 77 under 35 U.S.C. 112(b) in the Office action mailed 14 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 68-76, 78-88, and 98-99 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 68, and claims dependent therefrom, are indefinite for recitation of “A system…comprising: a memory including executable instructions; and a processor configured to execute the instructions and cause the system to: process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x…”. However, a system comprising a memory and a processor (i.e. a computer) is not sufficient for processing cfDNA fragments to create sequencing libraries and then performing whole genome sequencing on the sequence libraries; therefore, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p).
Claim 68, and claims dependent therefrom, are indefinite for recitation of “…determine a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths, wherein the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments…”. The term “small cfDNA fragments” and “large cfDNA fragments” are relative terms which renders the claim indefinite. The term “small cfDNA fragment” and “large cfDNA fragments” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Applicant’s specification at pg. 16, lines 15-20 discloses an example in which small fragments can range from about 100 bp to about 150 bp, while large fragments can range from about 151 to about 220 bp in length, these values are exemplary and it is unclear if they are intended to strictly define the metes and bounds of a small and large fragment. Furthermore the example provided in the specification further uses the relative term “about”, such that the range of lengths from “about 100 bp to about 150 bp” and “about 151 to about 220 bp” is also indefinite. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean a ratio of smaller cfDNA fragments to larger cfDNA fragments, such that the “small cfDNA fragments” are smaller relative to the larger cfDNA fragments, but no specific length defines small and large cfDNA fragments.
Claim 72 is indefinite for recitation of “…the reference cfDNA fragmentation profile in the subject …” in lines 3-4. There is insufficient antecedent basis for “the reference cfDNA fragmentation profile in the subject” because claim 72 only recites “the cfDNA fragmentation profile in the subject” and “a reference cfDNA fragmentation profile” in line 2, but does not recite a reference cfDNA fragmentation profile in the subject. Therefore, it is unclear if “the reference cfDNA fragmentation profile in the subject” is intended to refer to “the cfDNA fragmentation profile in the subject” or “the reference cfDNA fragmentation profile”, and the metes and bounds of the claim are unclear. For purpose of examination, claim 72 is interpreted to mean “…determining, based on the comparison, that the cfDNA fragmentation profile in the subject is less or equally variable…”. 
Claims 71-72 are indefinite for recitation of “The system of claim 68, further comprising comparing the cfDNA fragmentation profile…”. It is unclear in what way claims 71-72 intend to further limit the structure of the system of claim 68. For example, it is unclear if Applicant intends for the processor to be further configured to perform the comparing step, or if Applicant intends for the system of claim 68 to further comprise instructions for comparing the cfDNA fragmentation profile, but the instructions for comparing the cfDNA fragmentation profile are not required to be executable by the processor. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claims are interpreted to mean that the processor is further configured to perform the comparing step.
Claims 71-72 are indefinite for recitation of “The system of claim 68, further comprising comparing…wherein determining, based on the comparison, that the cfDNA fragmentation profile in the subject is less or equally variable than a reference cfDNA fragmentation profile indicates the subject is healthy” and “The system of claim 68, further comprising comparing…wherein determining, based on the comparison, that the reference cfDNA fragmentation profile in the subject is more variable than a reference cfDNA fragmentation profile indicates the subject has or is at risk of having cancer”, respectively. The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive): clauses such as "wherein,". See MPEP 2143.03. In this case, it is unclear in what way the wherein clause is intended to further limit the structure of the system of claims 71-72. It is unclear if claims 71-72 intend to require that the processor is further configured to determine, based on the comparison, that the cfDNA fragmentation profile is more (claim 71) or less or equally (claim 72) variable than a reference cfDNA fragmentation profile, or if the limitation intends to recite an intended use of comparing the cfDNA fragmentation profile in the subject to a reference cfDNA fragmentation profile, but the processor is not required to execute a step of determining based on the comparison within the metes and bounds of the claims. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to recite an intended use of the comparing, and a step of determining based on the comparison is not required within the metes and bounds of the claim. If Applicant intends to require a step of determining, the claims can be amended to recite “The system of claim 68, wherein the processor is further configured to: compare the cfDNA fragmentation profile in the subject to a reference cfDNA fragmentation profile; and determine based on the comparison, that the cfDNA fragmentation profile is….”, such that the claim serves to further limit the steps carried out by the processor and positively recites a step of determining.
Claim 74 is indefinite for recitation of “The system of claim 68, further comprising distinguishing circulating tumor DNA (ctDNA) from non-cancer associated white blood cell DNA in a blood sample collected from the subject based on the cfDNA fragmentation profile”. Claim 68, from which claim 74 depends, recites “…process cfDNA fragments obtained from a sample obtained from the subject….; determining a cfDNA fragmentation profile for the subject…”. For the same reasons discussed above for claims 71-72, it is unclear in what way the distinguishing limitation is intended to further limit the structure of the system. That is, it is unclear if Applicant intends to require that the processor is further configured to execute a step of distinguishing ctDNA from non-cancer white blood cell DNA, or if the limitation is not intended to further limit the instructions executed by the processor and instead the system comprises additional instructions for performing the distinguishing that are not required to be executed by the processor. If Applicant intends to require that the processor is further configured to execute a step of distinguishing, it is further unclear if claim 74 intends to require that the blood sample collected from the subject is a different sample or the same sample for which the cfDNA fragmentation profile was determined from in claim 6. If Applicant intends for the blood sample in claim 74 to be a different sample than the sample in claim 68, it is unclear in what way ctDNA is distinguished from non-cancer associated white blood cell DNA using a cfDNA fragmentation profile from a different biological sample (i.e. the sample in claim 68) that is not required to be a blood sample (e.g. a sample that does not contain white blood cell DNA). If Applicant intends for the blood sample in claim 74 to be the same sample for which the cfDNA fragmentation profile was determined, it is further unclear if Applicant intends to further limit the sample of claim 68 to be a blood sample, given claim 74 does not require that the ctDNA and white blood cell DNA are from the sample for which the cfDNA fragmentation profile was determined. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 74 is interpreted to further limit the sample of claim 68 to be a blood sample, and to require that the processor is further configured to distinguish circulating tumor DNA from non-cancer associated white blood cell DNA in the blood sample based on the cfDNA fragmentation profile. If Applicant agrees with the above interpretation, to overcome the rejection, claim 74 can be amended to recite “The system of claim 68, wherein the sample obtained from the subject is a blood sample; and wherein the processor is further configured to cause the system to distinguish circulating tumor DNA (ctDNA) from non-cancer associated white blood cell DNA based on the cfDNA fragmentation profile”.
Claim 78 is indefinite for recitation of “The system of claim 68, further comprising determining a cfDNA fragmentation profile for each of the genomic intervals”. Claim 68, from which claim 78 depends, recites “…determine a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths…”. First, it is unclear in what way claim 78 intends to further limit the structure of the system of claim 68. For example, it is unclear if Applicant intends for the processor to be further configured to determine a cfDNA fragmentation profile for each of the genomic intervals, or if the system is intended to comprise additional instructions for determining a cfDNA fragmentation profile, but claim 78 does not intend to further limit the instructions executed by the processor of claim 68. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 78 is interpreted to mean the processor is further configured to determine a cfDNA fragmentation profile for each of the genomic intervals.
Claim 84, and claims dependent therefrom, are indefinite for recitation of “The system of claim 68, further comprising predicting, by a machine learning model…”. As discussed above for claims 71-72, 74,and 78, it is unclear in what way claim 84 intends to further limit the structure of the system of claim 68. For example, it is unclear if Applicant intends for the processor to be further configured to predict by a machine learning model, or if claim 84 intends for the system to further comprise instructions for predicting, but the instructions executed by the processor of claim 68 are not required to comprise the predicting. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 84 is interpreted to mean the processor is further configured to perform the predicting step.
Claim 86 is indefinite for recitation of “The system of claim 84, further comprising administering to the subject a cancer treatment…”. First, it is unclear in what way claim 86 is intended to further limit the structure of the system of claim 68. For example, it’s unclear if claim 86 intends to require that the processor is further configured administered the cancer treatment to the subject, if claim 86 intends for the system to further comprise instructions for administering, but the instructions executed by the processor are not required to comprise instructions for administering, or if claim 86 intends for the system to further comprise a step of administering a cancer treatment by a user of the system. Furthermore, if Applicant intends to require that the processor is further configured to administer the cancer treatment to the subject and/or for a user of the system to perform the administering step, this adds a process step beyond what a processor can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). For purpose of examination, the limitation is interpreted to mean the processor is further configured to transmit instructions to administer the subject a cancer treatment, which is within the scope of a process that a processor can perform. 
Claim 86 is indefinite for recitation of “…administering to the subject…”. Claim 84, from which claim 86 depends, recites “…predicting, by a machine learning model, a tissue of origin of a cancer in a subject…”. Claim 68, from which claim 86 ultimately depends, recites “A system for determining a cell free DNA (cfDNA) fragmentation profile of a subject comprising:… process cfDNA fragments obtained from a sample obtained from the subject…”. It is unclear if “the subject” recited in claim 86 is intended to refer to the subject for which a machine learning model predicts a tissue or origin of a cancer in claim 84, or if “the subject” refers to the subject for which a cell-free DNA fragmentation profile is determined in claim 68. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the subject” recited in claim 86 is interpreted to refer to the subject for which a tissue of origin of a cancer is predicted in claim 84 or the subject recited in claim 68. 
Claim 99 is indefinite for recitation of “…about 151bp to 200bp in length”. The term “about” in claim 99 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what range of base pairs is ”about 151bp to 200bp in length”. For purpose of examination, claim 99 is interpreted to mean the small cfDNA fragments range from 100bp to 150bp and the large cfDNA fragments range from 151bp to 200bp in length.

Response to Arguments
Applicant’s arguments filed 14 June 2022 regarding 35 U.S.C. 112(b) at pg. 11, para. 7 and pg. 12, para. 5 to pg. 13, para. 1 have been fully considered but they do not pertain to the outstanding rejections under 35 U.S.C. 112(b) set forth above. 

Applicant's arguments filed 14 June 2022 regarding 35 U.S.C. 112(b) at pg. 11, para. 3-6, pg. 12, para. 1-4, and pg. 13, para. 2-4 have been fully considered but they are not persuasive. 
Applicant remarks that one of ordinary skill in the art would recognize and understand that a system with a memory and processor would have executable instructions to carry out the invention as claimed, Applicant’s specification discloses various software packages required by the system, and Applicant’s specification discloses various components which would be included in the system, such as, for example, an NGS sequencer (Applicant’s remarks at pg. 11, para. 5).
This argument is not persuasive. While Applicant’s specification provides support for an NGS sequencer that is capable of performing whole genome sequencing, a sequencer comprises more components than a memory and processor, and is not recited in the claims. Furthermore, for the same reasons discussed above in the 112(a) rejection of the claims, Applicant’s specification does not provide support for a processor configured to generate sequencing libraries, and instead discloses DNA preparation kits that can be used to generate the sequencing libraries, which would require a user to carry out the DNA preparation. MPEP 2173.05(p) states a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) . See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). Therefore, in this case, it is unclear if infringement occurs when one creates a system able to utilize whole genome sequencing data, or if infringement occurs when a user of the system prepares sequencing libraries and uses a whole-genome sequencer to generate whole-genome sequencing data. 

Applicant remarks that since the value at issue is a ratio between small and large, then the relative nature of the terms “small” and “large” are easily understood by the skilled artisan, and no further limitation is needed for the independent claims, and a narrow dependent claim has been added to further limit the “small” and “large” to lengths provided in the specification (Applicant’s remarks at pg. 12, para. 1).
This argument is not persuasive. Claim 68 recites “…a ratio of small cfDNA fragments to large cfDNA fragments”. Although the small and large cfDNA fragments are used in a ratio, it is still unclear what sizes of fragments would fall within the metes and bounds of “small cfDNA fragments” and “large cfDNA fragments”. For example, it is unclear if a ratio of fragments a length of 151 to 200 bp to fragments of length 201-250 would be considered a ratio of “small cfDNA fragments to large cfDNA fragments”, given the fragments of length 151 to 200 bp may be considered large DNA fragments (as recited in claim 99). Regarding newly added claim 99, the claim recites that “the small cfDNA fragments range from “about 100bp to 150bp and the large cfDNA fragments range from about 151bp to 200bp in length”. However, as discussed in the above rejection, the term “about” is not defined in Applicant’s specification such that the range of fragment lengths considered “small” and “large” are clear to one of ordinary skill in the art. Therefore, the metes and bounds of newly added claim 99 are also unclear.

Applicant remarks, regarding claims 71-72, 74, and 78 that the claim language is clear to the skilled artisan that the step is carried out by the processor (Applicant’s remarks at pg. 12, para. 2-4).
This argument is not persuasive. To be given patentable weight, the printed matter and associated product must be in a functional relationship. When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. See MPEP 2111.05. In this case, claims 71-72 recite “The system of claim 68, further comprising comparing the cfDNA fragmentation profile…”. Claim 68 recites “A system…comprising: a memory including executable instructions; and a processor configured to execute the executable instructions and cause the system to…”. However, as discussed above in the 112(b) rejection of the claims, it is unclear if claims 71-72 intend to require that the system further comprises instructions for comparing the cfDNA fragmentation profile, but these instructions are not required to be part of the executed instructions that the processor is configured to execute (i.e. the instructions do not have patentable weight), or if the claims intend to further limit the executable instructions to further cause the system to perform the comparing step (i.e. the instructions do have patentable weight). Accordingly, it is unclear if the step of comparing is given patentable weight.
Claims 74 and 78 also recite “The system of claim 68, further comprising distinguishing/determining…”, and therefore are also indefinite for not clearly setting forth which component and/or instructions of the system of claim 68 are intended to further comprise the recited steps. As such, it is also unclear if the steps recited in claim 74 and 78 are given patentable weight.

Applicant remarks, regarding claim 86, that the language of the claim is clear that the administration of a treatment is not carried out by a processor, and once a mammal is diagnosed as having cancer, a healthcare worker can then administer the appropriate treatment, and one of ordinary skill in the art would understand that it would be a healthcare worker who would administer the treatment (Applicant’s remarks at pg. 13, para. 2-3).
This argument is not persuasive. While it is noted that Applicant intends for the administering step to be performed by a user of the system, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). See MPEP 2173.05(p). Therefore claim 86 is indefinite for recitation of a limitation that is not directed to the system, but rather to an action (i.e. administering) of a user of the system.

Claim Rejections - 35 USC § 101
The rejection of claim 77 under 35 U.S.C. 101 in the Office action mailed 14 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 June 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-76, 78-88, and 98-99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 68 being representative) is directed to a system for determining a cfDNA fragmentation profile. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 68 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
map the sequenced fragments to a genome to obtain genomic intervals of mapped sequences, wherein the genomic intervals each comprise thousands to millions of base pairs;
analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome and wherein each window is a genomic interval;
 determine cfDNA fragment lengths for the mapped sequences within each of the multiple windows; and
determining a cfDNA fragmentation profile for the subject based on the determined cfDNA fragment lengths, wherein the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments and a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of mapping the sequenced fragments to a genome to obtain genomic intervals involves performing data comparisons to a genome, which amounts to a mere analysis of data that can be practically performed in the mind; furthermore, the claim does not require that the genome to which the sequenced fragments are mapped is large (e.g. a human genome), such that the mapping step could not be practically performed in the mind. Next, the step of analyzing the intervals of mapped reads in multiple (e.g. two) windows covering a portion of the genome and determining cfDNA fragment lengths within each of the multiple (e.g. two) windows involves analyzing the lengths of the reads mapped to each of the windows, which can be practically performed in the mind. Last, the step of determining a cfDNA fragmentation profile involves analyzing the fragment lengths of the sample to determine a profile of said fragments lengths (i.e. a fragmentation profile), calculating a ratio of small cfDNA fragments to large cfDNA fragments, and determining a sequence coverage (i.e. counting the number of reads mapped to a location) for the small or large cfDNA fragments, each which can be practically performed in the mind. Therefore, these limitations recite a mental process. That is, other than reciting the limitations are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind.
Furthermore, the step of determining a cfDNA fragmentation profile comprising a ratio of small cfDNA fragments to large cfDNA fragments further recites a mathematical concept. That is, a ratio of small to large cfDNA fragments represents a mathematical equation of the number of small cfDNA fragments to a number of large cfDNA fragments. For example, MPEP 2106.04(a)(2) I. B. states the phrase "determining a ratio of A to B" is merely using a textual replacement for the particular equation (ratio = A/B). Therefore, this limitation further recites a mathematical concept.
Dependent claims 69-76, 78-82, 84-85, and 98-99 further recite an abstract idea. Claim 69 further recites the mental process and mathematical concept of executing a machine learning model; that is, the broadest reasonable interpretation of executing a machine learning model involves executing a linear regression classifier, which requires the addition of weighted variables and thus amounts to a textual equivalent of performing mathematical calculations. Claim 70 further recites the mental process and mathematical concept of using the machine learning model to determine a prediction that classifies the subject as a cancer patient based on the cfDNA fragmentation profile for the subject. Claims 71-72 further recite the mental process of comparing the cfDNA fragmentation profile to a reference cfDNA fragmentation profile and determining that the cfDNA fragmentation profile in the subject indicates the subject has or is at risk of having cancer or is healthy based on the comparison. Claim 73 further recites the mental process of analysis of the reference cfDNA fragmentation profile to be a reference nucleosome cfDNA fragmentation profile. Dependent claim 74 further recites the mental process of distinguishing circulating tumor DNA (ctDNA) from non-cancer associated white blood cell DNA in a blood sample collected from the subjected based on the cfDNA fragmentation profile.  Claims 75 and 98 further recite the mental process of analysis of the mapped sequences to comprise between ten thousand and one hundred thousand genomic intervals. Claim 76 further recites the mental process of analysis of the genomic intervals to be non-overlapping. Claim 78 further recites the mental process of determining a cfDNA fragmentation profile for each of the genomic intervals. Claims 79-80 further recite the mental process of analysis of the fragmentation profile to comprise a median fragment size or a fragment size distribution. Claim 81 further recites the mental process of analysis of the genome intervals to comprise the whole genome or a subgenomic interval. Claim 82 further recites the mental process the cfDNA fragmentation profile to include 20,000 reads per genomic interval. Claim 84 further recites the mental process and mathematical concept of predicting, by a machine learning model, a tissue of origin of a cancer in a subject having or at risk of having cancer. Claim 85 further recites the mental process of analysis of the cancer to be selected from the recited group of cancers. Dependent claim 99 further recites the mental process and mathematical concept of determining a ratio of small fragments from 100 bp to 150bp and large fragments from 151bp to 200bp in length. Therefore, claims 68-76, 78-88, and 98-99 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 69-73, 75-76, 78-82, 84-85, and 98-99 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 68 includes:
a memory; 
a processor;
process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; and
subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x.
Claim 74 serves to further limit the sample to be a blood sample and the subject to have a tumor.
Claim 83 serves to further limit the sequencing step to have a genome coverage of 0.1, 0.2, 0.5, 1, or 2x.
The additional element of claim 86 includes:
administering to the subject a cancer treatment selected from the group consisting of surgery, adjuvant chemotherapy, neoadjuvant chemotherapy, radiation therapy, hormone therapy, cytotoxic therapy, immunotherapy, adoptive T cell therapy, targeted therapy, and any combination thereof (interpreted to mean transmitting instructions to administer to the subject a cancer treatment….”).
Claim 87 serves to further limit the cfDNA fragments that are processed to be nucleosome protected fragments.
Claim 88 serves to further limit the sample to be a blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smear, breast milk, or exhaled breath condensate. 
The additional element of claims 68 and 86 of a processor, memory, and transmitting instructions to administer a cancer treatment (i.e. data output) are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.	
Furthermore, the above additional elements of claims 68, 74, 83, and 87-88 of processing nucleosome protected cfDNA fragments from a blood sample of a subject that has a tumor to produce sequencing libraries, and sequencing the libraries using whole genome sequencing at a genome coverage of 0.1, 0.2, 0.5, 1, or 2x only serves to generate data for use by the abstract idea, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 68-76, 78-88, and 98-99 are directed to an abstract idea. [Step 2A, Prong 2: NO].
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 69-73, 75-76, 78-82, 84-85, and 98-99 do not recite any elements in addition to the recited judicial exception. 
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons.
The additional elements of claim 68 includes:
a memory; 
a processor;
process cfDNA fragments obtained from a sample obtained from the subject into sequencing libraries; and
subject the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is from 0.1x to 9x.
Claim 74 serves to further limit the sample to be a blood sample and the subject to have a tumor.
Claim 83 serves to further limit the sequencing step to have a genome coverage of 0.1, 0.2, 0.5, 1, or 2x.
The additional element of claim 86 includes:
administering to the subject a cancer treatment selected from the group consisting of surgery, adjuvant chemotherapy, neoadjuvant chemotherapy, radiation therapy, hormone therapy, cytotoxic therapy, immunotherapy, adoptive T cell therapy, targeted therapy, and any combination thereof (interpreted to mean transmitting instructions to administer to the subject a cancer treatment….”).
Claim 87 serves to further limit the cfDNA fragments that are processed to be nucleosome protected fragments.
Claim 88 serves to further limit the sample to be a blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smear, breast milk, or exhaled breath condensate. 
The additional elements of a memory, processor, and data output are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional elements of processing cfDNA fragments from a blood sample of a subject with a tumor into sequencing libraries, and performing whole genome sequencing on the sequencing libraries is well-understood, routine, and conventional. This position is supported by Bennett et al. (Cell-free DNA and next-generation sequencing in the service of personalized medicine for lung cancer, 2016, Oncotarget, 7(43), pg. 71013-71035; previously cited). Bennett et al. reviews the use of cell-free DNA and next-generation sequencing and its applications to the personalized medicine of lung cancer (Abstract), and discloses various studies that have analyzed cfDNA from blood samples with subjects with cancer using next-generation sequencing (Table 2), and that next-generation sequencing platforms include library preparation kits for preparing DNA libraries (Table 1), and the sequencing platforms can be used to sequence cfDNA (pg. 71025, col. 2, para. 2). 
The additional element of sequencing nucleosome-protected cfDNA fragments is well-understood, routine, and conventional. This position is supported by Haber et al. (Blood-based analyses of cancer: circulating tumor cells and circulating tumor DNA, 2013, Cancer Discovery, pg. 650-660; previously cited). Haber et al. reviews the analyses of circulating tumor DNA (i.e. cell-free DNA) in cancer (Abstract), and discloses that next-generation sequencing has allowed for ctDNA-based tumor genotyping (pg. 650, col. 2, para. 1), and further shows that circulating tumor DNA corresponds to nucleosome-protected DNA (pg. 654, col. 2, para. 1). Therefore, even the combination of sequencing nucleosome-protected cfDNA fragments with the above additional elements is well-understood, routine, and conventional.
Last, the additional element of sequencing at a genome coverage of 0.1, 0.2, 0.5, 1, or 2x is well understood, routine, and conventional. This position is supported by Sims et al. (Sequencing depth and coverage: key considerations in genomic analyses, 2014, Nat Rev Genet, 15, p. 121-132; previously cited), which reviews sequencing depth and coverage in genomic analysis (Abstract), and shows sequencing a whole genome at 1x depth of coverage (pg. 122, Box 1; pg. 124, col. 2, para. 2). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments 
Applicant's arguments filed 14 June 2022 regarding 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant remarks that a human mind cannot process and analyze sequences as set forth in the instantly amended claim 68, which recites “analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome” and “determine the cfDNA fragment lengths for the mapped sequences within each of the multiple windows”, and that these limitations go well beyond mere analysis of data that can be performed mentally (Applicant’s remarks at pg. 13, para. 6 to pg. 14, para. 1). Applicant further remarks the windows of genomic intervals of mapped sequences range from thousands to billions of bases in length and tens of thousands of windows can be mapped to a genome, and the human mind cannot accurately process this volume of data within any practical amount of time or perform the vast number of complex operations required to determine cfDNA fragment lengths for each of the mapped sequences included in multiple windows across the genome (Applicant’s remarks at pg. 14, para. 1).
This argument is not persuasive. First, independent claim 68 only recites “determine cfDNA fragment lengths for the mapped sequences within each of the multiple windows” and does not require a vast number of complex operations to determine the cfDNA fragment lengths, as alleged by Applicant. Furthermore, independent claim 68 recites “…analyze the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome and wherein each window is a genomic interval…”. Therefore, while claim 68 requires that a window covers a portion of the genome and is a genomic interval (i.e. a continuous portion of the genome), claim 68 does not require that the length of the windows are thousands to billions of bases in length. Instead, the claims only require analyzing the genomic intervals of mapped sequences, which under the broadest reasonable interpretation of “analyze” could include determining that a mapped sequence exists within the intervals, and then determine cfDNA fragment lengths for the mapped sequences within the multiple (i.e. 2) windows, which involves analyzing the lengths of the reads mapped to each of the windows. 
Further regarding Applicant’s remarks that the human mind cannot accurately process this volume of data within any practical amount of time, MPEP 2106.04(a)(2) III. A. states claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. In this case, the human mind is equipped to perform the steps of analyzing the genomic intervals of mapped sequences and determining cfDNA fragment lengths for the mapped sequences for the reasons discussed above, even if the claims require repeating the recited mental processes for a large number of intervals and/or reads. Therefore, these limitations recite a mental process.

Applicant remarks the claimed system functions of “analyze the genomic intervals of mapped sequences in multiple windows…” and “determine the cfDNA fragment lengths of the mapped sequences…” do not encompass a mathematical concept (Applicant’s remarks at pg. 14, para. 2 to pg. 15, para. 1).
This argument is not persuasive. In the previous Office action, it was only stated that the steps of analyzing the genomic intervals and determining the cfDNA fragment lengths recite a mental process, and not a mathematical concept (see para. [073] in previous Office action). As discussed in the above rejection, the analyzing and determining cfDNA fragment length steps recite a mental process. 

Claim Rejections - 35 USC § 103
The rejection of claim 77 under 35 U.S.C. 103 in the Office action mailed 14 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 14 June 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-72, 74, 76, 78-83, 88, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (hereinafter, Chiu et al.) (US 2013/0237431 A1; previously cited) in view of Sims et al. (Sequencing depth and coverage: key considerations in genomic analyses, 2014, Nat Rev Genet, 15, p. 121-132; previously cited) and Maggi et al. (Development of a method to Implement Whole-Genome Bisulfite Sequencing of cfDNA from Cancer Patients and a Mouse Tumor Model, 2018, Frontiers in Genetics, 9(6), pg. 1-12; Pub. Date: Jan. 2018; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claim 68, Chiu et al. shows a system comprising a memory and processor ([0181-[0182]); FIG. 23) for determining a cell-free DNA fragmentation profile for a subject ([Abstract]) which comprises performing the following steps:
Chiu et al. shows processing cell-free (cfDNA) fragments from plasma samples from a subject to prepare DNA sequencing libraries ([0140]).
Chiu et al. shows performing whole-genome sequencing on the prepared libraries to obtained sequenced fragments) ([0098]; [0140]).
Chiu et al. shows that the sequence reads were aligned (i.e. mapped) to the human reference genome ([0067]; [0140]), and further shows dividing the genome into bins ([0176], thus obtaining genomic intervals of mapped sequences. Chiu et al. further shows the genomic intervals can be a 1 Mb region (i.e. a million base pairs), which is between thousands of bases pairs and millions of base pairs ([0176]).
Chiu et al. shows analyzing each bin (i.e. multiple windows each covering a portion of a genome and being a genomic interval) ([0176]) and determining the sizes (i.e. lengths) of the DNA fragments within the bins (i.e. determining cfDNA fragment lengths within each of the mapped windows) ([0140]; [0177]).
Chiu et al. shows determining a size parameter (i.e. cfDNA fragmentation profile) comprising a ratio of the amount of DNA fragments of less than 150 base pairs in length to the amount of DNA fragments of 163 to 169 base pairs in length  (i.e. a ratio of smaller to larger cfDNA fragments) ([0019]; [0099]; FIG. 5). 
Regarding claim 69, Chiu et al. discloses training a linear regression model and using the linear regression model (i.e. executing a machine learning model) ([0147]).
Regarding claim 70, Chiu et al. discloses using the linear regression model (i.e. machine learning model) and the size parameter (the cfDNA fragmentation profile) to estimate the fractional concentration of tumor DNA in the biological sample ([0149]-[0150]; [0153]; FIG. 15-17), wherein a tumor fractional concentration of 0% would indicate the subject does not have cancer, and a higher tumor fractional concentration correlates with larger tumors (FIG. 15, e.g. tumor fraction of 0% after treatment). Therefore, Chiu et al. discloses using the machine learning model to predict that the subject is a cancer patient based on the cfDNA fragmentation profile of the subject. 
Regarding claims 71-72, Chiu et al. discloses comparing the size parameter (i.e. the cfDNA fragmentation profile) of the subject to a reference size parameter (i.e. a reference cfDNA fragmentation profile). While the claims were not interpreted to require the step of determining based on the comparison as discussed in the above 112(b) rejections of the claims, Chiu et al. also discloses determining whether or not the subject has cancer based upon the comparison ([0172]-[0173]). Chiu et al. further discloses that the ratio of small to large cfDNA in the subject exceeding the reference indicates a higher likelihood the cancer exists and the parameter being equal to or less than the reference indicates a higher likelihood the subject is healthy ([0174]); FIG. 16A, e.g. higher size ratio corresponds to higher tumor %), wherein a higher size ratio corresponds to a higher variability in fragment sizes (i.e. both small and large fragments present) and a lower size ratio corresponds to lower size variability (i.e. mostly large fragments present).
Regarding claim 74, Chiu et al. shows the cfDNA fragments were obtained from a plasma (i.e. blood) sample from a patient with a tumor ([0140]), and using the size parameter (i.e. the cfDNA fragmentation profile) to predict a tumor DNA percentage in the sample (i.e. distinguish ctDNA from non-cancer associated DNA, which includes white blood cell DNA) ([0063]; [0140]; [0153]-[0155]).
Regarding claim 76, Chiu et al. shows the bins can be specific chromosomes (i.e. non-overlapping regions) ([0176]).
Regarding claim 78, Chiu et al. shows that the analysis, which includes determining the cfDNA fragmentation size parameter (i.e. cfDNA fragmentation profile) ([0019]; [0099]; FIG. 5) can be performed for each bin of the 1 Mbs bins of the genome ([0176]), such that the size parameter (cfDNA fragmentation profile) is determined for each bin (i.e. each genomic interval).
Regarding claims 79-80, Chiu et al. shows the cfDNA fragmentation profile can comprise a cfDNA fragment length histogram (i.e. distribution) ([0066]; FIG. 1-2), as recited in claim 80, which includes information regarding a median fragment size, as recited in claim 79 ([0066]; [0010], e.g. the histogram includes information on statistical measures of the size profile).
Regarding claim 81, Chiu et al. shows that the analysis, which includes determining the cfDNA fragmentation size parameter ([0019]; [0099]; [0166]; [0176]) can be performed for each bin of the 1 Mbs bins of the genome, such that any single size parameter (i.e. cfDNA fragmentation profile) is determined for a subgenomic interval.
Regarding claim 88, Chiu et al. shows the sample is a blood sample (0267]).
Regarding claim 99, Chiu et al. discloses the small cfDNA fragments are from 100 to 150 base pairs in length and the large cfDNA fragments are of 163 to 169 pairs in length ([0019]; [0099]; FIG. 20). Regarding the claimed range of large fragments of 151 bp to 200 bp in length, the range of 163 to 169 bp in length is within the claimed range of 151 bp to 200 bp and therefore anticipates the range. See MPEP 2131.03.

Chiu et al. does not disclose the following limitations:
Regarding claim 68, Chiu et al. does not explicitly disclose the cfDNA fragmentation profile comprises a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome. However, this limitation was obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Chiu et al.
Regarding claim 68, Chiu et al. discloses that the size parameter (i.e. the fragmentation profile) comprises an amount of small DNA fragments and the amount of large cfDNA fragments, and that this can be determined for all of the DNA fragments (i.e. across the genome, given the genome is whole-genome sequencing) ([0019]; [0058]; [0066]; [0099], e.g. a parameter can be defined using the sizes of all the DNA fragments). Determining the coverage of small and/or large fragments from the amounts of small and/or large fragments in Chiu et al. involves multiplying the count of the fragments by their length and then dividing by the length of the genome (see Sims et al. pg. 122, Box 1), each which are constants depending on the definitions of “small” and “large” and the type of genome used. 
Therefore, including the sequence coverage of the small cfDNA fragments and/or the large cfDNA fragments across the genome in the fragmentation profile is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to determining an amount of small or large cfDNA fragments across the genome, as shown by Chiu et al. ([0019]; [0066]; [0099]), given both are determined across the genome and represent an amount of small or large fragments in the sample. That is, determining the coverage of small/large fragments from the amounts of small/large fragments in Chui et al. involves multiplying the amounts of fragments by a constant value (i.e. fragment length/genome length). Therefore, the amounts of small and large cfDNA fragments across the genome, as shown by Chiu et al. would perform equally as well in representing a cfDNA fragmentation profile of a subject and such a modification fails to patentably distinguish over Chiu et al.

Regarding claim 82, Chiu et al. does not show the genomic intervals include over 20,000 reads per interval. However, as discussed above, Chiu et al. shows the genomic intervals are each 1Mb in length ([0176]). 
Regarding claims 68 and 83, Chiu et al. does not show the genome coverage of the whole genome sequencing is 0.1x to 9x, as recited in claim 68, or that the genome coverage is 0.1x, 0.2x, 0.5x, lx or 2x, as recited in claim 83.
Furthermore, these limitations were obvious, before the effective filing date of the claimed invention, as shown by Sims et al. and Maggi et al.
Further regarding claims 68 and 83, Sims et al. reviews several considerations regarding sequencing depth and coverage in genomic analysis (Abstract), including that whole-genome sequencing can range from 1X through 30X coverage (pg. 122, Box 1). Sims et al. further discloses that while high depth of coverage is required to accurately call SNVs, ultra-low-coverage sequencing at a depth of 0.1X-0.5X, is sufficient to capture common variation (pg. 124, col. 2, para. 2). Sims et al. further discloses that higher coverage of sequencing inevitably results in higher costs of sequencing (pg. 121, col. 1, para. 1).
Further regarding claim 82, the number of reads per genomic interval (e.g. per 1Mb in of Chui et al.), is a function of the depth of coverage of the bin and the length of the bin, given Sims et al. shows the depth of coverage is the average aligned read depth, which is based on the number and length of the reads. (pg. 121, col. 1, para. 1). Sims et al. further shows the read length of the Illumina HiSeq 2000 platform, used by Chiu et al. ([0140]), is 100 base pairs (pg. 122, Box 1). Sims et al. further shows the sequencing coverage can range from 1x to 30x (pg. 122, Box 1), which includes various coverages that would result in at least 20,000 reads per 1Mb genomic interval (e.g. 2x, 3x, coverage; 2x coverage results in ~2*1,000,000/100 = 20,000 reads per 1Mb interval), as recited in claim 82. Sims et al. further shows higher depths of sequencing can rescue inadequacies in sequencing methods and provide stronger evidence for particular sequencing calls during analysis (pg. 1, col. 2, para. 1), but inevitably results in higher costs of sequencing (pg. 121, col. 1, para. 1).
Last, regarding claims 68 and 82-83¸ while Sims et al. does not disclose the above sequencing methods and coverages are performed on cell-free DNA, Maggi et al. discloses a method for analyzing whole-genome sequencing data from cfDNA (Abstract), which includes generating ultra-low, 0.05X coverage sequencing data from cfDNA (pg. 8, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill, before the effective filing date of the claimed invention, to have modified the sequencing of the cfDNA fragments shown by Chiu et al., to have performed low, 0.5X or 1X coverage sequencing, as shown by Sims. (pg. 2122 box 2; pg. 124, col. 2, para. 2), thus arriving at the inventions of claims 68 and 83. One of ordinary skill in the art would have been motivated to combine the methods of Chiu et al. and Sims et al. in order to reduce the cost of sequencing by utilizing lower coverage sequencing, as shown by Sims et al. (pg. 121, col. 1, para. 1), given Chiu et al. involves analyzing the sizes of the sequenced fragments (claim 39), which does not involve identifying single nucleotide variants and thus does not require a high depth of sequencing, as shown by Sims (pg.124, col. 2, para. 2). This modification would have had a reasonable expectation of success because Maggi et al. shows that low-coverage sequencing can be applied to cell-free DNA (pg. 4, col. 2, para. 2; pg. 7, col. 1, para. 1), such that the sequencing method of Sims et al. is applicable to the DNA of Chiu et al..
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the sequencing shown by Chui et al. to have used over 20,000 reads per genomic interval, as recited in claim 82, through routine experimentation of the sequencing coverage within the prior art conditions of reducing sequencing costs by using lower coverage and rescuing inadequacies in sequencing by increasing coverage, as shown by Sims et al. (pg. 1, col. 1, para. 1 and col. 2, para. 1). See MPEP 2144.05 II. A.
Therefore, the invention is prima facie obvious.

Claims 73, 75,  87, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, and further in view Lo et al. (US 2014/0080715 A1; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, do not show the following limitations:
Regarding claims 73 and 87, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 and 71 above, does not disclose the reference cfDNA fragmentation profile is a reference nucleosome cfDNA fragmentation profile, as recited in claim 73, or that the cfDNA fragments are nucleosome protected DNA fragments, as recited in claim 87. However, these limitations are inherent in Chiu et al., as evidenced by Lo et al. 
Regarding claims 73 and 87 Lo et al shows a system for determining a cell-free DNA fragmentation profile for a subject ([0008]; [0241]-[[0243]), including that the majority of cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) ([0228]). Therefore, given, Chiu et al. discloses using cfDNA fragments and a reference cfDNA profile, the cfDNA fragments and reference cfDNA profile are necessarily nucleosome protected fragments and a nucleosome reference cfDNA profile, respectively.

Regarding claims 75 and 98, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claims 68 above, does not disclose the mapped sequences comprise between ten thousand and one hundred thousand genomic intervals. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding claims 75 and 98, Lo et al. further shows determining the cell-free DNA fragmentation profile includes mapping sequence reads to the human reference genome ([0066]), dividing the genome into bins of particular sizes, including dividing the genome into bins of 500 kb or 100 kb bins ([0181]), which would obtain mapped sequences comprising 27,340 genomic intervals (i.e. between 10,000 and 100,000 genomic intervals (FIG. 26C; [0037], e.g. 1 Mb bins across the genome correspond to 2734 bins, such that 100 kb bins would correspond to 27340 bins). Lo et al. further discloses dividing the genome into 10 Mb, 5 Mb, 2 Mb, 1 Mb, 500 kb, 100 kb bins allows the analysis to be adjusted to the desired level of resolution ([0181]).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, to have used between ten thousand and one hundred thousand genomic intervals, as shown by Lo et al. (FIG. 26C; [0037]; [0181]), thus obtaining mapped sequences comprising between ten thousand and one hundred thousand genomic intervals. One of ordinary skill in the art would have been motivated to combine the system made obvious by Chiu et al. in view of Sims et. al. and Maggi et al. with the method of Lo et al. in order to increase the resolution of the cell-free DNA fragmentation profile analysis, as shown by Lo et al. ([0181]), and because Chiu et al. also discloses the size analyses can be performed for bins of the same length ([0176]). This modification would have had a reasonable expectation of success because Chiu et al. already shows the analyses can be performed for multiple bins in the genome ([0176]). Therefore, the invention is prima facie obvious.

Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, and further in view of Marquard et al. (TumorTracer: a method to identify the tissue of origin from the somatic mutations of a tumor specimen, 2015, BMC Medical Genomics, 8(58), pg. 1-13; previously cited). This rejection is previously recited.
Regarding claim 86, Chiu et al. discloses surgically resecting tumors from the subject (i.e. administering surgery) ([0140]).
Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose the following limitations:
Regarding claim 84, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose predicting, by a machine learning model, a tissue of origin of a cancer in a subject having or at risk of having cancer. 
Regarding claim 85, Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, does not disclose the cancer is selected from the group consisting of: colorectal cancer, lung cancer, breast cancer, gastric cancer, pancreatic cancer, bile duct cancer, and ovarian cancer.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Marquard et al.
Regarding claims 84-85, Marquard et al. discloses a method for identifying the tissue of origin of a tumor in a subject (Abstract), which comprises using a machine learning model (e.g. random forest classifiers) to predict the tissue of origin for a cancer in the subject, including breast, lung, pancreatic, and ovarian cancer (Figure 1; pg. 4, col. 2, para. 2 to pg. 5, col. 1, para. 1). Marquard et al. further discloses that establishing the primary site of cancer in patients with metastatic disease of unknown origin is useful in directing patients to the most optimal treatment and could improve patient outcomes (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Chiu et al. in view of Sims et al. and Maggi et al., as applied to claim 68 above, to have further predicted, by a machine learning model, a tissue of origin of a cancer in a subject having breast, lung, pancreatic, or ovarian cancer, as shown by Marquard et al. (Figure 1; pg. 4, col. 2, para. 2 to pg. 5, col. 1, para. 1). One of ordinary skill of the art would have been motivated to combine the system made obvious by Chiu et al. in view of Sims et al. and Maggi et al., with the method of Marquard et al., in order to direct patients to the most optimal treatment and improve patient outcomes, as shown by Marquard et al. (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2). This modification would have had a reasonable expectation of success because Chiu et al. also involves predicting if a patient has cancer. Therefore, the invention is prima facie obvious.

Response to Arguments 
Applicant's arguments filed 14 June 2022 regarding 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicant remarks that Chiu does not teach or suggest the use of “mapped sequences” which have been mapped to the genome, but instead ignores the location of the fragments in the genome and only evaluates the overall distribution of fragment lengths, and therefore, Chiu completely ignores the position-dependent changes in fragmentation and the overall distribution of fragment lengths (Applicant’s remarks at pg. 15, para. 5).
This argument is not persuasive. Chiu et al. discloses sequence reads can be aligned to a genome corresponding to the subject and then only the DNA fragments whose sequence reads align to the one or more predetermined regions may be used to determine the fragment sizes ([0067]; [0140], e.g. size of fragments inferred from aligned fragments). Furthermore, Chiu et al. discloses the size analysis can be performed for multiple bins in the genome ([0176]-[0177]), such that the size analysis is not an “overall” distribution of fragment lengths, but depends on the locations of the aligned reads. Therefore, Chiu et al. discloses that the mapped sequences are used to the fragmentation profile.

Applicant remarks that fragmentation is obtained by determining fragment lengths in separate non-overlapping windows, while the Chiu approach is to determine fragment lengths from across the entire genome, equivalent to a single window that is 3 billion bases (Applicant’s remarks at pg. 15, para. 6 to pg. 16, para. 1).
This argument is not persuasive. As discussed above, Chiu et al. discloses the size analysis can be performed for multiple bins in the genome and a different size value can be determined per region ([0176]-[0177]), such that the size analysis is not an “overall” distribution for the entire genome, as alleged by Applicant. Chiu et al. further discloses the size analysis can be performed for specific chromosomes (i.e. non-overlapping windows) ([0176]).

Applicant remarks that Chiu et al. does not disclose or suggest “a sequence coverage of at least one of the small cfDNA fragments…across the genome” (Applicant’s remarks at pg. 16, para. 1).
This argument is not persuasive. As discussed in the above rejection, Chiu et al. discloses that the size parameter involves determining the amount of small DNA fragments and the amount of large cfDNA fragments, and that this can be determined for all of the DNA fragments (i.e. across the genome, given the genome is whole-genome sequencing) ([0019]; [0066]; [0099]). Accordingly, the fragmentation profile of the subject that comprises a ratio of small to large fragments across the genome in Chui et al. includes the total number of small and large fragments. While Chiu et al. does not explicitly disclose the fragmentation profile comprises a sequence coverage of at least one of the small or large cfDNA fragments across the genome, the sequence coverage in the fragmentation profile has been interpreted as a matter of design choice, as discussed in the above rejection. That is, Applicant has not disclosed that including such a sequence coverage provides an advantage, is used for a particular purpose, or solves a stated problem when compared to an amount of small or large cfDNA fragments across the genome, as shown by Chiu et al. ([0019]; [0066]; [0099]). Specifically, determining the coverage of small/large fragments from the amounts of small/large fragments in Chui et al. involves multiplying each fragment by its length, which is from a fixed range depending on the definitions of “small” and “large”, and then dividing by the length of the genome, which is also a fixed number (i.e. the amounts of small or large fragments are multiplied by a constant). Therefore, the amounts of small and large cfDNA fragments across the genome, as shown by Chiu et al. would perform equally as well in representing a cfDNA fragmentation profile of a subject and such a modification fails to patentably distinguish over Chiu et al.

Applicant remarks Maggi is directed to bisulfite sequencing (methylation) and does not teach or otherwise suggest whole genome sequencing data, that the fragment size distribution in Maggi is not generated from low coverage sequencing data, but rather by a bioanalyzer, and that the combination of Chui and Maggi would require the identification of methylated bases (Applicant’s remarks at pg. 16, para. 2).
This argument is not persuasive. First, Maggi et al. does utilize whole-genome sequencing (Abstract, e.g. “whole-genome bisulfite sequencing”), and simply involves performing a bisulfite conversion the DNA prior to sequencing (pg. 3, col. 2, para. 2-3). Regardless, Maggi et al. was not relied upon in the above rejection to teach performing whole-genome sequencing or performing the fragment size analysis, and instead Chiu et al. discloses these limitations ([0019];[0098]-[0099];[0140]; FIG. 5). Instead, Maggi et al. is utilized in above rejection to demonstrate that there would have been a reasonable expectation of success in applying the low-coverage sequencing method of Sims et al. to the cell-free DNA of Chiu et al., given Maggi et al. discloses performing ultra-low coverage whole-genome sequencing on cell-free DNA (pg. 4, col. 2, para. 2; pg. 7, col. 1, para. 1).

Applicant remarks that Sims does not remedy the deficiencies of Chiu and Maggi, and is merely a guide to deeper DNA sequencing and focuses on Footprinting of DNA binding proteins, and Sims does not teach or otherwise suggest fragments or cfDNA sequencing, and that Sims teaches away from the instantly claimed invention as one of ordinary skill in the art would assume deeper sequencing would be required, and therefore, the combination of Chui, Maggi, and Sims would utilize the deeper sequencing of Sims (Applicant’s remarks at pg. 16, para. 3).
This argument is not persuasive. As discussed above, Sims et al. reviews several considerations regarding sequencing depth and coverage in genomic analysis (Abstract), including various depths of sequencing that can be achieved, including low-coverage 0.1X-0.5X sequencing (pg. 122, Box 2; pg. 124, col. 2, para. 2), and that higher coverage of sequencing inevitably results in higher costs of sequencing (pg. 121, col. 1, para. 1). Furthermore, Sims et al. discloses that higher depths of sequencing are required for calling single nucleotide variations with high confidence (pg. 121, col. 1, para. 1; pg. 124, col. 2, para. 2). However, given Chiu et al. involves analyzing fragment sizes of aligned sequencing data, and thus does not rely on calling single nucleotide variants, one of ordinary skill in the art would not have assumed deeper sequencing would have been required to determine fragment sizes in sequencing data, as alleged by Applicant. Instead, one of ordinary skill in the art would have been motivated to utilize low coverage 0.5X sequencing to reduce the cost of sequencing, as shown by Sims et al. (pg. 121, col. 1, para. 1). Furthermore, while Sims et al. does not disclose performing low-coverage sequencing on cell-free DNA, as discussed above, Maggie et al. demonstrates there would have been a reasonable expectation of success in applying the low-coverage sequencing method of Sims et al. to the cell-free DNA of Chiu et al.

Applicant remarks, regarding dependent claims 73, 75, and 87, that Lo does not add any further disclosure to the combination of Chui, Sims, and Maggi, that would obviate the instant invention, and that the methods of Lo et al. focus only on the chromosomal regions which show a large difference in methylation densities between the plasma DNA of the non-cancer subjects and the tumor tissue, but clearly does not determine cfDNA fragmentation profiles by using whole genome sequencing to look at the entire genome at different locations (Applicant’s remarks at pg. 17, para. 1-2). Applicant further remarks Lo et al. determines size profiles for only the genome regions having a significant difference in methylation density between cancer and non-cancer tissues, and thus the size profiles reported by Lo et al. are localized to genomic regions with the greatest difference between cancer and non-cancer methylation densities, while Applicant’s cfDNA fragmentation profiles are determined based on a genome wide analysis and does look at methylation patterns or density (Applicant’s remarks at pg. 17, para. 3 to pg. 18, para. 1).
This argument is not persuasive.  Regarding Applicant’s arguments that Lo does not disclose determining cfDNA fragmentation profiles by using whole genome sequencing, and instead only utilizes particular genomic regions with the greatest difference between cancer and non-cancer methylation densities, Lo et al. is not used to disclose the method for determining the fragmentation profiles. Instead, the combination of Chiu et al., Sims et al., and Maggie et al. is disclosed to determine the fragmentation profile according to the method of claim 68, from which claims 73, 75, and 87 depend.  Furthermore, regarding any specific regions used in the analysis of Lo et al, it is noted that the claims utilize the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Accordingly, the claims do not preclude that the “multiple windows” in claim 68 were determined according to the method of Lo et al.
Regardless, Lo et al. is utilized to disclose that the limitations regarding the reference cfDNA fragmentation profile being a “reference nucleosome cfDNA fragmentation profile” is inherent in Chiu et al.. Lo et al. is further utilized to disclose that the mapped sequences comprise between ten thousand and one hundred thousand genomic intervals, as recited in claim 75. Specifically, Lo et al. discloses that the genome can be divided into bins of 500 kb or 100 kb bins ([0181]), which would obtain mapped sequences comprising 27,340 genomic intervals (i.e. between 10,000 and 100,000 genomic intervals (FIG. 26C; [0037], e.g. 1 Mb bins across the genome correspond to 2734 bins, such that 100 kb bins would correspond to 27340 bins), as recited in claim 75, and discloses that dividing the genome into bins allows for achieving a desired level of resolution in determining a DNA fragmentation profile ([0181]). Accordingly, while Lo et al. may disclose an embodiment that determines particular regions based on methylation densities, Lo et al. also discloses that the genome can be divided into between 10,000 to 100,00 genomic intervals, as claimed, in order to increase the resolution of the analysis.

Applicant remarks, regarding claims 84-86, that Marquard et al. reports identifying certain tissue of origin in a subject and does not provide any disclosure that in combination with Chiu, Sims, and Maggi, would present a prima facie case under 35 U.S.C. 103, and even if the cited documents might be properly combined, Chui, Maggi, Sims, and Marquard would include the Chui approach to determine certain fragment lengths and identify specific bases in the genome that are methylated (Maggi), utilize the deeper sequencing of Sims based on a certain tissue of origin of Marquard (Applicant’s remarks at pg. 18, para. 3-6).
This argument is not persuasive. First, Applicant’s arguments regarding Chiu, Maggi, and Sims are not persuasive for the same reasons discussed above regarding claim 68. Further regarding Applicant’s remarks that Marquard does not provide any disclose that in combination with Chiu, Sims, and Maggi, would present a prima facie case under 35 U.S.C. 103, this argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In this case, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). Marquard discloses the limitations of claims 84-85, including comprises using a machine learning model (e.g. random forest classifiers) to predict the tissue of origin for a cancer in the subject, including breast, lung, pancreatic, and ovarian cancer (Figure 1; pg. 4, col. 2, para. 2 to pg. 5, col. 1, para. 1). Marquard et al. further discloses that establishing the primary site of cancer in patients with metastatic disease of unknown origin is useful in directing patients to the most optimal treatment and could improve patient outcomes (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2). Therefore, as discussed in the above rejection, one of ordinary skill in the art would have been motivated to modify the system made obvious by Chui et al., Sims et al., and Maggi et al. with the method of Marquard, in order to direct patients to the most optimal treatment and improve patient outcomes, as shown by Marquard et al. (pg. 2, col. 1, para. 2; pg. 11, col. 2, para. 2), given Chiu et al. also discloses predicting if a patient has cancer ([056]). It is further noted, claims 84-85 do not require that the prediction of a tissue of origin of cancer in a subject utilizes the fragmentation profile recited in claim 68, such that the modification would not have been a reasonable expectation of success.

Double Patenting
The rejections of claim 77 on the grounds of nonstatutory double patenting in the Office action mailed 14 Jan. 2022 have been withdrawn in view of the cancellation of this claim received 14 June 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68, 71-73, 75-76, 78-81, 83, 87-88, and 98-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-14 and 16 of U.S. Patent No. 10,975,431 B2 in view of Lo et al. (US2014/0080715 A1; previously cited). Any newly recited portion is necessitated by claim amendment. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 68, reference claim 1 shows performing whole-genome sequencing on cfDNA fragments from a sample from a subject, while reference claim 13 shows the whole-genome sequencing has a genome coverage of 1x.
Reference claim 1 shows mapping the sequenced fragments to a genome to obtain windows (i.e. genomic intervals) of mapped sequences. Reference claim 14 further discloses each window is thousands to millions of bases in length.
Reference claim 1 shows analyzing the windows of mapped sequences (i.e. analyzing the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome and wherein each window is a genomic interval) to determine the cfDNA fragmentation profile). Reference claim 8 further shows the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments, which shows the genomic intervals of mapped sequences are analyzed to determine cfDNA fragment lengths and the cfDNA fragmentation profile. Reference claims 9-11 further show the cfDNA fragmentation profile comprises small and/or large cfDNA fragments in windows across the genome (i.e. a coverage of at least one of the small and the large cfDNA fragments across the genome).
Regarding instant claims 71-72, reference claim 1 shows the detecting that the cfDNA fragmentation profile obtained from the subject is more variable than the reference cfDNA fragmentation profile (i.e. comparing the cfDNA fragmentation profile to the reference cfDNA fragmentation profile), wherein increased variability of the fragmentation profile obtained from the subject is indicative of the subject as having cancer, such that reduced or equal variability of the fragmentation profile of the subject is indicative of the subject not having cancer.
Regarding instant claim 73¸ reference claim 5 shows the reference cfDNA fragmentation profile is a reference nucleosome cfDNA fragmentation profile. 
Regarding instant claims 79-80, reference claim 7 shows the cfDNA fragmentation profile comprises determining a median fragment size and reference claim 8 shows the cfDNA fragmentation profile comprises a fragment size distribution, respectively.
Regarding instant claim 81, reference claim 12 shows the cfDNA fragmentation profile can be over a subgenomic interval.
Regarding instant claim 83, reference claim 13 shows the genome coverage of the mapped sequences is from about 2x, 1x, 0.5x, 0.2x or 0.1x.
Regarding instant claim 88, reference claim 16 shows the sample is selected from the group consisting of blood, serum, plasma, amnion, tissue, urine, cerebrospinal fluid, saliva, sputum, broncho-alveolar lavage, bile, lymphatic fluid, cyst fluid, stool, ascites, pap smears, breast milk, and exhaled breath condensate.
Regarding instant claim 99, reference claim 8 discloses the limitation of instant claim 99.

Reference claims 1, 7-8, 12-14 and 16 do not show the following limitations:
Regarding instant claim 68, the reference claims do not disclose a system comprising a memory and a processor for performing the method. However, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.

Regarding instant claim 68, reference claim 1 does not explicitly show processing cfDNA fragments obtained from the sample from the subject into sequencing libraries. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claim 68, Lo et al. discloses a system for analyzing cfDNA (Abstract), which includes processing cfDNA fragments to produce a sequencing library prior to sequencing the library ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by reference claim 1 to have processed the cfDNA fragments obtained from the sample from the subject into sequencing libraries, as shown by Lo et al. One of ordinary skill in the art would have been motivated to combine the method of reference claim 1 with the method of Lo et al. to prepare the cfDNA fragments for sequencing, as shown by Lo et al. ([0065]). This modification would have had a reasonable expectation of success because reference claim 1 shows performing whole-genome sequencing on the cfDNA fragments.

Regarding instant claims 75-76, 78 and 98, the reference claims do not show the mapped sequences comprise tens or hundreds to thousands of genomic intervals, that the genomic intervals are overlapping, or that the cfDNA fragmentation profile is determined in each genomic interval. However, these limitation were known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claims 75-76, 78, and 98, Lo et al. further shows the genome can be divided into 100 kb bins (i.e. genomic intervals) ([0181]; [0273]), and further shows dividing the genome into 1Mb bins results in thousands of non-overlapping bins (FIG. 26C, e.g. 2734 bins; [0037]), such that dividing the genome into 100 kb bins would result in tens of thousands of non-overlapping bins (FIG. 26C, e.g. 27,340). Lo et al. shows that the analysis, which includes determining the cfDNA fragmentation size histogram ([0241]-[0243]), can be performed for each bin of the 100 kb bins of the genome, such that the histogram (i.e. cfDNA fragmentation profile) is determined for each bin. Lo et al. further shows dividing the genome into 100kb bins can increase the resolution of the analysis ([0181]; [0273]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by the reference claims to have used tens of thousands of non-overlapping genomic intervals, and to have determined a cfDNA fragmentation profile for each window, as shown by Lo et al. ([0037]; [0181]; [0273]; FIG. 26C). One of ordinary skill in the art would have been motivated to modify the reference claims with the method of Lo et al. to increase the resolution of the analysis, as shown by Lo et al. ([0273]). This modification would have had a reasonable expectation of success because reference claim 1 shows analyzing mapped sequence reads in genomic windows.

Regarding instant claim 87, the reference claims do not show the cfDNA fragments are nucleosome protected cfDNA fragments. However, these limitation were known in the art, before the effective filing date of the claimed invention, as shown by Lo et al.
Regarding instant claim 87, Lo et al. shows the cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) (0228]), and further shows the size of tumor-derived DNA molecules in plasma represents the size of mononucleosomal units, and are shorter than the background non-tumor derived DNA in plasma, such that the sizes correlate with cancer ([0264]), which can be used for the detection of cancer in plasma [0262]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by the reference claims to have used nucleosome-protected cfDNA, as shown by Lo et al. ([0228]). One of ordinary skill in the art would have been motivated to combine the method of the reference claims with the method of Lo et al. to analyze cfDNA that is correlated with cancer to allow for the detection of cancer in plasma, as shown by Lo et al. ([0262]). This modification would have had a reasonable expectation of success because reference claim 1 shows using the cfDNA fragmentation profile to determine if the subject has cancer.

Claims 68, 71-73, 75-76, 78-83, 87, and 98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-15 of U.S. Patent No. 10,982,279 B2, as evidenced by Lo et al. (US2014/0080715 A1; previously cited). This rejection contains newly cited portions. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding instant claim 68, reference claims 1 discloses: processing cfDNA fragments obtained from a sample obtained from the mammal (i.e. a subject) into sequencing libraries; subjecting the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein genome coverage is about 9x to 0.1x; mapping the sequenced fragments to a genome to obtain genomic intervals of mapped sequences; analyzing the genomic intervals of mapped sequences to determine cfDNA fragment lengths (i.e. analyzing the genomic intervals of mapped sequences in multiple windows, each of the multiple windows covering a portion of the genome and wherein each window is a genomic interval; determining cfDNA fragment lengths for the mapped sequences within each of the multiple windows); and determining the cfDNA fragmentation profile using the lengths (i.e. based on the determined cfDNA fragment lengths).
Further regarding instant claim 68, reference claim 4 discloses the genomic intervals comprise thousands to millions of base pairs.
Further regarding instant claim 68, reference claim 8 discloses the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments in said windows of mapped sequences.
Further regarding instant claim 68¸reference claims 9-11 disclose the cfDNA fragmentation profile comprises the sequence coverage of small cfDNA fragments and/or large cfDNA fragments in genomic intervals across the genome.
Further regarding instant claim 68, while the reference claims do not disclose a system comprising a memory and a processor for performing the method, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding instant claims 71-72, reference claim 1 shows the detecting that the cfDNA fragmentation profile obtained from the subject is more variable than the reference cfDNA fragmentation profile (i.e. comparing the cfDNA fragmentation profile to the reference cfDNA fragmentation profile), wherein increased variability of the fragmentation profile obtained from the subject is indicative of the subject as having cancer, such that reduced or equal variability of the fragmentation profile of the subject is indicative of the subject not having cancer.
Regarding instant claims 75 and 98, reference claim 2 discloses the mapped sequences comprise thousands of genomic intervals (i.e. over 2000 genomic intervals), which overlaps with the claimed range of between ten thousand and one hundred thousand genomic intervals. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims.  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. See MPEP 2131.03. Because there is no allegation of criticality or any evidence demonstrating a difference across the range of ten thousand to one hundred thousand genomic intervals, the range of thousands of genomic intervals in reference claim 2 anticipates the range in instant claims 75 and 98.
Regarding instant claim 76, reference claim 3 shows the limitation of instant claim 76.
Regarding instant claim 78, reference claim 5 shows the limitation if instant claim 78.
Regarding instant claim 79, reference claim 6 shows the limitation of instant claim 79.
Regarding instant claim 80, reference claim 7 shows the limitation of instant claim 80.
Regarding instant claim 81, reference claim 12 shows the limitation of instant claim 81.
Regarding instant claim 82, reference claim 14 shows the limitation of instant claim 82.
Regarding instant claim 83¸ reference claim 15 shows the limitation of instant claim 83.
Regarding instant claims 73 and 87, while the reference claims do not explicitly disclose the reference cfDNA fragmentation profile is a reference nucleosome cfDNA fragmentation profile, as recited in instant claim 73, or that the cfDNA fragments are nucleosome protected DNA fragments, as recited in instant claim 87, these limitations are inherent in the reference claims, as shown by Lo et al. Lo et al shows a system for determining a cell-free DNA fragmentation profile for a subject ([0008]; [0241]-[[0243]), including that the majority of cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) ([0228]). Therefore, given profiles are of cfDNA fragments, reference cfDNA fragmentation profile and cfDNA fragments are necessarily a nucleosome reference cfDNA fragmentation profile and nucleosome protected DNA fragments, as recited in instant claims 73 and 87, respectively.

Claims 68, 71-73, 75-76, 78-81, 83, 87, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-17 of copending Application No. 17/056,726 (reference application), as evidenced by Lo et al. (US2014/0080715 A1; previously cited) and Wang (Low-Coverage Whole Genome Sequencing: Learning From Less Data, 2019, NIH, pg. 1-5; newly cited). This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claim 68, reference claim 1 discloses: processing cfDNA fragments obtained from a sample obtained from a mammal (i.e. a subject) into sequencing libraries; subjecting the sequencing libraries to whole genome sequencing to obtain sequenced fragments, wherein the whole-genome sequencing is low-coverage sequencing; mapping the sequenced fragments to a genome to obtain windows of mapped sequences (i.e. genomic intervals of mapped sequences); analyzing the windows of mapped sequences (i.e. analyze the genomic intervals of mapped sequences in multiple windows covering a portion of the genome, wherein a window is a genomic interval); and analyzing the windows of mapped sequences to determine cfDNA fragment lengths (i.e. determine cfDNA fragment lengths for the mapped sequences within each of the multiple windows).
Further regarding instant claim 68¸ reference claim 4 discloses the windows each comprise 5 million base pairs (i.e. the genomic intervals comprise millions of base pairs).
Further regarding instant claim 68, reference claim 5 discloses determining a cfDNA fragmentation profile for the windows. Reference claim 8 further discloses the cfDNA fragmentation profile comprises a ratio of small cfDNA fragments to large cfDNA fragments. Reference claims 9-11 further disclose that the fragmentation profile comprises the sequence coverage of large and/or small cfDNA fragments in windows across the genome (i.e. the cfDNA fragmentation profile comprises a sequence coverage of at least one of the small cfDNA fragments and the large cfDNA fragments across the genome).

Regarding instant claim 71, reference claim 14 discloses the limitation of instant claim 71, except for that the cfDNA fragmentation profile was determined according to the method of instant claim 68.
Regarding instant claim 72, reference claim 16 discloses the limitation of instant claim 72, except for that the cfDNA fragmentation profile was determined according to the method of instant claim 68.
Regarding instant claim 73¸ reference claim 17 discloses the limitation of instant claim 73.
Regarding instant claims 75 and 98, reference claim 2 discloses the mapped windows comprise thousands of windows (i.e. at least 2000 windows), which overlaps with the claimed range of between ten thousand and one hundred thousand genomic intervals. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims.  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. See MPEP 2131.03. Because there is no allegation of criticality or any evidence demonstrating a difference across the range of ten thousand to one hundred thousand genomic intervals, the range of thousands of genomic intervals in reference claim 2 anticipates the range in instant claims 75 and 98.
Regarding instant claim 76, reference claim 3 discloses the limitation of instant claim 76.
Regarding instant claim 78, reference claim 5 discloses the limitation of instant claim 78.
Regarding instant claims 79-80, reference claims 6-7 disclose the limitations of instant claims 79-80 respectively.
Regarding instant claim 81¸ reference claims 12-13 discloses the limitation of instant claim 81.

The reference claims do not explicitly disclose the following limitations:
Regarding instant claim 68, the reference claims do not disclose a system comprising a memory and processor for implementing the method. However, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding instant claims 68 and 83, the reference claims do not explicitly disclose the genome coverage is from 0.1x to 9x or is 0.1x, 0.2x, 1x, or 2x, respectively. However, as discussed above, reference claim 1 discloses the whole genome sequencing is low coverage, which inherently has a coverage within the range of 0.1x to 9x and including coverages 0.1x, 0.2x, 1x, or 2x, as evidenced by Wang. Wang overviews low-coverage whole genome sequencing, and discloses that low-coverage sequencing has a coverage of 0.1X to 3X, which anticipates the range of 0.1x to 9x and includes the sequencing depths of 0.1X, 0.2X, 0.5X, 1X, or 2X. Furthermore, because there is no allegation of criticality or any evidence demonstrating a difference across the range of 0.1x, 0.2x, 1x, or 2x, the range of 0.1x to 3X in Wang anticipates the range in instant claim 83. See MPEP 2131.03.

Regarding instant claims 71-73, reference claims 14 and 17 do not disclose that the cfDNA fragmentation profile was determined according to the method of instant claim 68. However, reference claims 1-3, 5, and 8-11 disclose the method of instant claim 68 as discussed above.
However, it would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 14 and 17 to have determined the fragmentation profile according to the methods of reference claims 1-3, 5, and 8-11, thus arriving at the invention of instant claims 72-73. The motivation would have been combining the prior art elements of the fragmentation profile of reference claims 1-3, 5, and 8-11 with the method of identifying cancer of reference claims 14 and 17, to yield the predictable result of comparing a cfDNA fragmentation profile obtained according to reference claims 1-3, 5, and 8-11 using the method of reference claims 14 and 17. Furthermore, one of ordinary skill in the art would have recognized that the method of identifying a mammal with cancer using a fragmentation profile of reference claims 7 and 14 and the method of determining a fragmentation profile of reference claims 1-3, 5, and 8-11 perform the same function separately as they do in combination.

Regarding instant claim 87, while the reference claims do not explicitly disclose that the cfDNA fragments are nucleosome protected DNA fragments, this limitation is inherent in the reference claims, as shown by Lo et al. Lo et al shows a system for determining a cell-free DNA fragmentation profile for a subject ([0008]; [0241]-[[0243]), including that the majority of cfDNA fragments correspond to cfDNA fragments associated with mononucleosomes (i.e. nucleosome-protected cfDNA fragments) ([0228]). Therefore, given reference claim 1 involves processing cfDNA fragments, the cfDNA fragments are necessarily nucleosome protected DNA fragments.

Response to Arguments 
Applicant's arguments filed 14 June 2022 regarding the double patenting rejections have been fully considered but are not persuasive. 
Applicant remarks that the present claims differ from the cited reference claims in U.S. Patent No. 10,975,431 in view of Lo et al. and the cited reference claims in U.S. Patent No. 10,982,279 (Applicant’s remarks at pg. 19, para. 1-7).
This argument is not persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference claims. Furthermore, the instant claims are not patentably distinct from U.S. Patent No. 10,975,431 and 10,982,279 for the reasons discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672